Case 3:18-cv-00667-CHB-CHL Document 54 Filed 02/05/19 Page 1 of 1 PageID #: 681




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                     LOUISVILLE DIVISION

   WEST AMERICAN INSURANCE                             )
   COMPANY, et al.,                                    )
                                                       )   Civil Action No. 3:18-CV-667-CHB
             Plaintiffs,                               )
                                                       )
   v.                                                  )     ORDER OF DISMISSAL OF
                                                       ) DEFENDANT LOUISVILLE PANELS,
   PEAK CONSTRUCTION, INC., et al.,                    )    LLC, WITHOUT PREJUDICE
                                                       )
             Defendants.                               )

                                          ***    ***    ***   ***
        This matter is before the Court on Plaintiffs’ and Defendant Louisville Panels, LLC’s,

 Agreed Order of Partial Dismissal of Defendant Louisville Panels, LLC [R. 44]. Having

 reviewed the Agreed Order, and the Court being otherwise sufficiently advised,

        IT IS HEREBY ORDERED as follows:

        1.         Plaintiffs’ claims against Defendant Louisville Panels, LLC, are

 VOLUNTARILY DISMISSED WITHOUT PREJUDICE. Louisville Panels, LLC, has

 agreed to be bound by the final ruling of this Court as it relates to coverage for Peak

 Construction, Inc.


             February 5, 2019




 cc:    Counsel of Record




                                                  -1-
